Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 31, 2017

                                            No. 04-17-00427-CR

                                   IN RE Jose Alberto GUTIERREZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On July 5, 2017, Relator filed a pro se petition for writ of mandamus, which this court
denied because Relator filed no supporting documents with his petition. In re Gutierrez, No. 04-
17-00427-CR, 2017 WL 2960390 (Tex. App.—San Antonio July 12, 2017, orig. proceeding)
(mem. op., not designated for publication). On July 19, 2017, Relator filed a document with this
court, which this court construes as a motion for rehearing. Relator attached several documents
to the motion. On July 28, 2017, Relator filed an additional document, with additional
attachments, which this court construes as a supplemental motion for rehearing. Both the motion
for rehearing and supplemental motion, with their respective supporting documents, indicate
Relator is seeking post-conviction relief from a final felony conviction.

        This court does not have jurisdiction to grant post-conviction relief from an otherwise
final felony conviction: only the Texas Court of Criminal Appeals has jurisdiction over matters
related to final post-conviction felony proceedings. Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Stone, 26
S.W.3d 568, 569 (Tex. App.—Waco 2000, orig. proceeding); see also TEX. CODE CRIM. PROC.
ANN. art. 11.07 (West 2015). Because Relator seeks post-conviction relief from an otherwise
final felony conviction, we are without jurisdiction to grant him the relief he seeks. Therefore,
Relator has failed to show himself entitled to a rehearing of the denial of his petition for writ of
mandamus. Accordingly, the motion for rehearing is DENIED.

           It is so ORDERED on July 31, 2017.




1
  This proceeding arises out of Cause No. 2008CR1186, styled State of Texas v. Jose Alberto Gutierrez, pending in
the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk